                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,                                Case No. 2:16-cv-13040
                                        District Judge Avern Cohn
           Plaintiff,                   Magistrate Judge Anthony P. Patti

v.

ELITE HEALTH CENTERS, INC.,
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT

           Defendants.
_________________________/

     ORDER DENYING WITHOUT PREJUDICE VARIOUS MOTIONS
                 (ECF Nos. 496, 497, 532, 533, 582)
        All discovery matters have been referred to me for hearing and

determination. (ECF No. 229.) Currently before the Undersigned for

consideration are: (1) State Farm Mutual’s June 3, 2019 Motion To Compel Mark

Radom To Produce Documents Withheld As Privileged In Response To Subpoena

To Giarmarco, Mullins & Horton, P.C. (ECF No. 496); (2) State Farm Mutual’s

June 3, 2019 Motion To File Documents Under Seal (ECF No. 497); (3) State

Farm Mutual’s July 1, 2019 Motion For Sanctions Against The Elite Defendants

(ECF No. 532); (4) State Farm Mutual’s July 1, 2019 Motion To File Documents

Under Seal (ECF No. 533); and (5) Defendant Chintan Desai M.D.’s July 30, 2019

Motion And Supporting Brief To Compel Plaintiff To Respond To Desai’s May

14, June 1, And June 5, 2019 Requests For Production Of Documents (ECF No.

582).

        At various points, these motions were noticed for hearing. (See, e.g., ECF

Nos. 576, 604, 617, 620.) However, on October 30, 2019, the Court was informed

that “[t]he parties have reached a tentative settlement agreement, and counsel are

working on documenting this agreement.” (ECF No. 626 ¶ 4.) This same

representation was again made on November 26, 2019. (ECF No. 632 ¶ 4.) Given

the age of these motions, the posture of this case, and the Court’s desire to manage

its docket, the motions (ECF Nos. 496, 497, 532, 533, 582) are DENIED




                                          2
WITHOUT PREJUDICE. The movants may re-file these motions in the event

the settlement agreement does not materialize.

      IT IS SO ORDERED.

Dated: November 27, 2019              s/Anthony P. Patti
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                        3
